Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 1 of 22 PageID #: 142




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------x
  WILLIAM SALAMANCA, individually and on
  behalf of all others similarly situated,
                                                                          REPORT AND
                                       Plaintiff,                         RECOMMENDATION
                                                                          19-cv-1335 (WFK)(SIL)
                     -against-

  “ABC CORPORATION” d/b/a GREEN VALLE
  TREE SERVICE, name of the corporation being
  fictitious and unknown to Plaintiff, and
  WALTER VALLE and SANDRO FLORES, as
  individuals,

                                        Defendants.
  --------------------------------------------------------------------x

 STEVEN I. LOCKE, United States Magistrate Judge:

         Presently before the Court in this wage and hour collective action, on referral

 from the Honorable Roslynn R. Mauskopf for Report and Recommendation, is

 Plaintiff’s William Salamanca (“Plaintiff” or “Salamanca”) Motion for Default

 Judgment. See Docket Entry (“DE”) DE [19]. By way of Complaint filed on March 7,

 2019, Plaintiff commenced this action, on behalf of himself and others similarly

 situated, against “ABC Corporation,” d/b/a Green Valle Tree Service, name of the

 corporation being fictitious and unknown to Plaintiff (“Green Valle”), Walter Valle

 (“Valle”) and Sandro Flores (“Flores,” together with Valle, the “Individual

 Defendants,” and collectively with Green Valle and Valle, “Defendants”), alleging

 violations of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq.

 and the New York Labor Law (“NYLL”), seeking, inter alia, unpaid overtime



                                                          1
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 2 of 22 PageID #: 143




 compensation from Defendants. See Complaint (“Compl.”), DE [1]. 1 After Defendants

 failed to appear or otherwise defend this action, the Clerk of the Court entered default

 against them on July 9, 2019. See DE [8]. On August 21, 2019, Plaintiff filed his first

 motion for default judgment, which this Court recommended be denied in its October

 30, 2019 Report and Recommendation (the “2019 R&R”). See DE [9], [14]. Judge

 Mauskopf adopted the 2019 R&R, giving Salamanca leave to renew upon curing the

 deficiencies in his motion, addressed below. See DE [18]. On December 11, 2020,

 Plaintiff filed the instant motion, as to the Individual Defendants only, which Judge

 Mauskopf referred to this Court for a recommendation as to whether it should be

 granted, and if so, to determine the appropriate remedies. See January 11, 2021

 Electronic Order Referring Motion. For the reasons set forth herein, it is respectfully

 recommended that Plaintiff’s motion be granted in part and denied in part, and he be

 awarded monetary relief as described below.

 I. BACKGROUND

     A. Relevant Facts

        The facts below are taken from the Complaint and assumed true for purposes

 of resolving this motion. See Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373

 F.3d 241, 246 (2d Cir. 2004).

        This action arises out of Defendants’ alleged failure to pay overtime and

 spread-of-hours wages to Plaintiff, or to provide him with required wage notices and

 statements. See generally Compl. According to the Complaint, Green Valle is a New


 1 Although the caption indicates the intent to proceed as a class or collective action, no motion for
 certification was ever filed.


                                                  2
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 3 of 22 PageID #: 144




 York Corporation involved in the landscaping business and located in Hempstead,

 New York. See id. ¶¶ 9-10, 27. The Individual Defendants are both Chief Executive

 Officers of Green Valle, and own and operate the company. See id. ¶¶ 11-12, 18-19.

 Salamanca worked for Defendants from approximately June 2016 through November

 2016, and again from April 2017 through December 2018. See id. ¶ 26. Plaintiff’s

 responsibilities as a Green Valle employee included landscaping, tree cutting and

 trimming, and “performing other miscellaneous duties.”       See id. ¶ 27.    While

 employed, Salamanca worked roughly 72 hours per week, and was paid

 approximately $180.00 per day worked in 2016 through 2017 and about $200.00 per

 day worked in 2018. See id. ¶¶ 28-29. Defendants never paid Plaintiff time-and-a-

 half for hours worked in excess of 40 in a given week, nor was he compensated for an

 extra hour on days he worked more than ten hours. See id. ¶¶ 30-31. Additionally,

 Defendants failed to provide Salamanca with the annual wage notices or regular

 wage statements required by the NYLL. See id. ¶¶ 62, 65.

    B. Procedural History

       Based on the above, Plaintiff commenced this action against Defendants on

 March 7, 2019, seeking redress for unpaid overtime and spread-of-hours wages under

 the FLSA and NYLL, as well as statutory damages for Defendants’ failure to provide

 wage notices pursuant to the NYLL. See generally Compl.

       Salamanca served the Summons and Complaint on Green Valle and Valle on

 March 14, 2019, and on Flores on March 18, 2019. See DE [4]-[6]. On July 2, 2019,

 after the time for Defendants to appear or otherwise defend this action passed,




                                          3
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 4 of 22 PageID #: 145




 Plaintiff requested a Certificate of Default, see DE [7], and the Clerk of the Court

 entered default against Defendants on July 9, 2019. See DE [8].

       On August 21, 2019, Salamanca filed his first motion for default judgment,

 seeking an award of $304,912.00, inclusive of $147,456.00 in unpaid overtime wages,

 liquidated damages in the amount of $147,456.00 and statutory penalties in the

 amount of $10,000. See DE [9]-[12]. Judge Mauskopf referred that motion to this

 Court for a report and recommendation. See August 22, 2019 Electronic Order

 Referring Motion.

       This Court’s 2019 R&R, entered on October 30, 2019, recommended that

 Plaintiff’s motion be denied, without prejudice, and with leave to renew upon curing

 its deficiencies in connection with Salamanca’s failure to adequately establish

 liability or damages. See 2019 R&R at 6-12. As to liability, the Court recommended

 that default judgment be denied for three reasons: (1) Plaintiff sued Green Valle as a

 fictitious corporation, and courts in this district decline to enter judgments against

 fictitious entities; (2) the FLSA claims against all Defendants failed to sufficiently

 allege the threshold requirements that an employer-employee relationship exists

 between the parties, or that Defendants operate an enterprise engaged in interstate

 commerce; and (3) the NYLL causes of action failed to establish an employer-

 employee relationship between the parties. See id. at 7-11. As to damages, the Court

 concluded that even if Salamanca established Defendants’ liability, his request for

 over $300,000.00 in damages would be inappropriate based on the lack of evidentiary

 support for such a figure. See id. at 11-12.




                                            4
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 5 of 22 PageID #: 146




       Judge Mauskopf adopted the 2019 R&R on May 18, 2020, denying Plaintiff’s

 motion for default judgment without prejudice, and with leave to renew upon curing

 the deficiencies detailed in the recommendation. See DE [18].

       On December 11, 2020, Plaintiff filed the instant motion for default judgment

 against the Individual Defendants, which seeks an award of $304,912.00, inclusive of

 $147,456.00 in unpaid overtime wages, liquidated damages in the amount of

 $147,456.00 and statutory penalties in the amount of $10,000.00 for violations of

 notice and wage statement requirements under the NYLL. See Memorandum of Law

 in Support of Plaintiff’s Motion for Entry of Default Judgment as Against Defendants

 Walter Valle and Sandro Flores, as Individuals (“Pl. Mem.”), DE [21], at 9. The

 motion was referred to this Court for report and recommendation on January 11,

 2021. See January 11, 2021 Electronic Order Referring Motion. For the reasons set

 forth below, the Court respectfully recommends that the motion be granted in part

 and denied in part.

 II. DEFAULT JUDGMENT STANDARD

       Motions for default judgment are governed by Rule 55 of the Federal Rules of

 Civil Procedure (“Fed. R. Civ. P.”), which provides for a two-step process.        See

 Fed. R. Civ. P. 55; Priestley v. Headminder, Inc., 647 F.3d 497, 504-05 (2d Cir. 2011).

 Initially, the moving party must obtain a certificate of default from the Clerk of the

 Court. See Fed. R. Civ. P. 55(a). Once the certificate of default is issued, the moving

 party may apply for entry of a default judgment. See id. at 55(b). Where a default

 occurs, the well-pleaded factual allegations set forth in a complaint relating to




                                           5
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 6 of 22 PageID #: 147




 liability are deemed true. See Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373

 F.3d 241, 246 (2d Cir. 2004); see also Fed. R. Civ. P. 8(b)(6) (“An allegation—other

 than one relating to the amount of damages—is admitted if a responsive pleading is

 required and the allegation is not denied.”). However, the entry of a default judgment

 is “entrusted to the sound judicial discretion of the court,” and a party is not entitled

 to a default judgment as a matter of right. Allstate Ins. Co. v. Howell, No. 09-cv-4660,

 2013 WL 5447152, at *1 (E.D.N.Y. Sept. 30, 2013) (citation omitted). In light of the

 Second Circuit's “oft-stated preference for resolving disputes on the merits,” default

 judgments are “generally disfavored,” and doubts should be resolved in favor of the

 defaulting   party.     See Guanglei Jiao         v.   Shang   Shang   Qian Inc.,    No.

 18CIV5624ARRVMS, 2020 WL 6370148, at *10–11 (E.D.N.Y. Aug. 11, 2020), report

 and recommendation adopted, No. 18CV5624ARRVMS, 2020 WL 5105063 (E.D.N.Y.

 Aug. 31, 2020) (internal quotations and citations omitted).

       A plaintiff seeking a default judgment must demonstrate that its

 “uncontroverted allegations, without more, establish the defendant’s liability on each

 asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83

 (E.D.N.Y. 2012). In determining whether to grant a motion for default judgment, the

 court has the “responsibility to ensure that the factual allegations, accepted as true,

 provide a proper basis for liability and relief.” Ferrera v. Tire Shop Ctr., No. 14-cv-

 4657, 2015 WL 3562624, at *2 (E.D.N.Y. Apr. 6, 2015), report and recommendation

 adopted, No. 14-cv-4657, 2015 WL 3604078 (E.D.N.Y. June 5, 2015) (internal

 quotation marks and citation omitted).         Accordingly, prior to entering a default




                                            6
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 7 of 22 PageID #: 148




 judgment, the court must determine whether the plaintiff’s allegations establish the

 defendant’s liability “as a matter of law.” Bricklayers & Allied Craftworkers Local 2,

 Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d

 Cir. 2015).

 III. DISCUSSION

          Applying the above standards, and for the reasons stated below, the Court

 concludes that Salamanca has not adequately established liability under the FLSA,

 but has established liability under the NYLL, as well as for damages under that

 statute, and respectfully recommends granting in part and denying in part Plaintiff’s

 motion for a default judgment on these grounds.

    A. Liability

             1. Fair Labor Standards Act

          While Salamanca’s renewed motion for default judgment is made only with

 respect to the Individual Defendants’ liability under the FLSA, and no longer asserts

 liability against a fictitious entity, the instant motion does not otherwise cure the

 deficiencies attending his prior motion for default judgment.

          Plaintiff must establish that Defendants are employers engaged in interstate

 commerce to be afforded protection under the FLSA. See 29 U.S.C. § 207; D’Arpa v.

 Runway Towing Corp., No. 12-cv-1120, 2013 WL 3010810, at *13 (E.D.N.Y. June 18,

 2013).




                                            7
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 8 of 22 PageID #: 149




                 a. Employer-Employee Relationship

       The FLSA defines an “employer” as “any person acting directly or indirectly in

 the interest of an employer in relation to an employee. . . .” 29 U.S.C. § 203(d). To

 determine whether someone is an “employer” under the statute, the Second Circuit

 utilizes the economic realities test, which focuses on “whether the alleged employer

 (1) had the power to hire and fire the employees, (2) supervised and controlled

 employee work schedules or conditions of employment, (3) determined the rate and

 method of payment, and (4) maintained employment records.”                Irizarry v.

 Catsimatidis, 722 F.3d 99, 104-105 (2d Cir. 2013) (internal quotation and citation

 omitted). The analysis depends on whether a defendant had “operational control”

 over employees. Id. at 110.

       Salamanca’s Complaint fails to establish that Defendants satisfy the economic

 realities test, as this Court concluded in the 2019 R&R. See 2019 R&R at 8-9. The

 Complaint merely and conclusively states, upon information and belief, that the

 Individual Defendants each have “power over payroll decisions” and “personnel

 decisions” at Green Valle, and had the power to hire and fire employees, establish

 and pay their wages, set their work schedules and maintain their employment

 records. See Compl. ¶¶ 14-16, 21-23.

       Plaintiff’s renewed motion for default judgment cures the deficiencies as to his

 previous failure to meet the pleading requirements necessary to establish an

 employer-employee relationship. Salamanca, for the first time, filed his own affidavit

 in support of the instant motion, which the court may properly consider. See Affidavit




                                           8
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 9 of 22 PageID #: 150




 of William Salamanca (“Salamanca Aff.”), DE [20-6]; Bricklayers, 779 F.3d at 189 (a

 motion for default judgment may be granted based on “the factual allegations in the

 complaint, combined with uncontroverted documentary evidence submitted by

 plaintiff[]” with his motion); see also, e.g., Cabrera v. 1560 Chirp Corp., No. 15-cv-

 8194, 2017 WL 1289349, at *11 (S.D.N.Y. March 6, 2017) (applying Bricklayers and

 its progeny and relying on an affidavit outside the complaint to find that Plaintiff met

 elements of a FLSA claim on a motion for default judgment), report and

 recommendation adopted, 2017 WL 1314123 (S.D.N.Y. Apr. 6, 2017). 2

         In his affidavit, Plaintiff avers that the Individual Defendants assigned him

 daily jobs, tasks and assignments, set his work schedule, job locations and payment

 terms, supervised his work and required Salamanca to report to them when he

 finished a job. See Salamanca Aff. ¶¶ 5-7. These assertions are sufficient to establish

 an employer-employee relationship.

                     b. Interstate Commerce

         Nevertheless, while Plaintiff’s affidavit cures the Complaint’s deficiencies as

 to the existence of an employer-employee relationship, Salamanca’s motion papers

 fail to assert sufficient facts regarding Defendants’ status as an enterprise engaged

 in interstate commerce.          An employer is considered an “[e]nterprise engaged in

 commerce or in the production of goods for commerce” and therefore liable for wage


 2 This approach is consistent with Fed. R. Civ. P. 55(b)(2), which establishes that “[t]o the extent that
 the plaintiff's allegations are inadequate, ‘a district court has discretion . . . to require proof of
 necessary facts’ to satisfy itself that there is ‘a valid cause of action..’” Cent. Produce Corp. v. 32-18
 M&M Corp., No. 17-cv-3841, 2018 WL 4327923, at *2 (E.D.N.Y. July 9, 2018) (quoting Au Bon Pain
 Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)); see also Fed. R. Civ. P. 55(b)(2) (providing that
 “[t]he court may conduct hearings . . . when, to enter or effectuate judgment, it needs to . . . establish
 the truth of any allegation by evidence”).


                                                     9
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 10 of 22 PageID #: 151




  violations under the FLSA if it: (1) has employees engaged in commerce or in the

  production of goods for commerce, or has employees handling, selling, or otherwise

  working on goods or materials that have been moved in or produced for commerce by

  any person; and (2) is an enterprise whose annual gross volume of sales made or

  business done is not less than $500,000, exclusive of excise taxes at the retail level

  that are separately stated.     See 29 U.S.C. § 203(s)(1); see id. § 203(b) (defining

  “commerce” as “trade, commerce, transportation, transmission, or communication

  among the several States or between any State and any place outside thereof”); see

  id. § 203(i) (defining “goods” as not including “goods after their delivery into the actual

  physical possession of the ultimate consumer thereof”); see id. § 203(j) (defining

  “produced” as “produced, manufactured, mined, handled, or in any other manner

  worked on in any State”); Guanglei, 2020 WL 6370148, at *10 (noting that “goods”

  and “materials” are distinct categories and defining “materials” to include “tools or

  other articles necessary for doing or making something.”).

        FLSA coverage exists where the employee is “directly participating in the

  actual movement of persons or things in interstate commerce by (i) working for an

  instrumentality of interstate commerce, e.g., transportation or communication

  industry employees, or (ii) by regularly using the instrumentalities of interstate

  commerce in his work, e.g., regular and recurrent use of interstate telephone,

  telegraph, mails, or travel.” Guanglei, 2020 WL 6370148, at *10 (citation omitted).

  Enterprise coverage may also exist where employees handle supplies or equipment

  that originated out-of-state. See id. (“The interstate movement referred to is, rather,




                                              10
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 11 of 22 PageID #: 152




  that movement by which such goods have been made available for sales of the

  reselling establishment, as where a retail enterprise located in one State purchases

  or receives goods for resale to its customers and these goods move or have moved in

  commerce from other States.”) (quoting Donovan v. Scoles, 652 F.2d 16, 19 (9th Cir.

  1981); Shim v. Millennium Grp., No. 08 Civ. 4022 (FB) (WP), 2009 WL 211367, at *3

  (E.D.N.Y. Jan. 28, 2009) (“[T]he test is met if employees at [defendant] merely

  handled supplies or equipment that originated out-of-state.”).

        Plaintiff’s Complaint states only that Green Valle:

        [I]s, at present and has been at all times relevant to the allegation in the
        complaint, an enterprise engaged in interstate commerce within the meaning
        of the FLSA in that the entity (i) has had employees engaged in commerce or
        in the production of goods for commerce, and handle[s], sell[s] or otherwise
        work[s] on goods or material that have been moved in or produced for
        commerce by any person[;] and (ii) has had an annual gross volume of sales of
        not less than $500,000.00.

  Compl. ¶ 25.

        Salamanca’s affidavit merely adds that the Individual Defendants “owned all

  the machinery . . . used to do jobs,” with no other description of the equipment or the

  connection, if any, to interstate commerce. Salamanca Aff. ¶ 9. Permitting such

  vague allegations, which simply parrot the statutory requirements, to support a

  judgment would in effect render the interstate commerce element meaningless. See,

  e.g., Jones v. E. Brooklyn Servs. Corp., No. 11 Civ. 1021, 2012 WL 909830, at *2

  (E.D.N.Y. Feb. 28, 2012) (recommending denial of default judgment motion where the

  complaint contained “only conclusory statements about interstate commerce”), report

  and recommendation adopted, 2012 WL 909825 (E.D.N.Y. Mar. 16, 2012); Gunawan




                                            11
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 12 of 22 PageID #: 153




  v. Sake Sushi Rest., 897 F. Supp, 2d 76, 85-86 (E.D.N.Y. Sept. 24, 2012) (“[I]nferring

  an interstate commerce nexus from nothing more than the general description of an

  employer's business – however likely the conclusion may seem – is in tension with

  both the presumption against default and the purpose of [Fed. R. Civ. P.] 55.”). 3

         For the foregoing reasons, the Court concludes that Plaintiff has not cured the

  deficiencies found in his Complaint to establish that he is covered by the FLSA, and

  recommends denying Plaintiff’s motion for default judgment against the Individual

  Defendants under this statute.

             2. New York Labor Law

         The Court concludes, however, that Plaintiff has adequately cured the

  deficiencies in his Complaint as to his NYLL causes of action.

         “The New York Labor Law ‘is the state analogue to the federal FLSA,’” with

  the exception that there is no interstate commerce or minimum sales volume

  requirement. See D’Arpa, 2013 WL 3010810, at *18 (quoting Santillan v. Henao, 822

  F. Supp. 2d 284, 292 (E.D.N.Y. 2011) (“Although the [NYLL] ‘does not require a

  plaintiff to show either a nexus with interstate commerce or that the employer has

  any minimum amount of sales,’ it otherwise echoes the FLSA in compensation

  provisions regarding overtime and minimum wage requirements.”)). As such, “the

  standards by which a court determines whether an entity is an employer under the


  3 The Court recognizes contrary authority within the Second Circuit, see, e.g., Vega v. K & C Interior
  Constr. Corp., No. 18-CV-00182, 2018 WL 4376486, at *2 (E.D.N.Y. Aug. 28, 2018), report and
  recommendation adopted, No. 18-CV-182 (ARR), 2018 WL 4374911 (E.D.N.Y. Sept. 13, 2018)
  (“Allegations detailing statutory definitions without providing additional facts are generally not
  sufficient to infer a nexus to interstate commerce. In the context of default, however, the Court may
  accept these uncontested allegations as true and make reasonable inferences.”), but declines to follow
  it for the reasons stated above.


                                                   12
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 13 of 22 PageID #: 154




  FLSA also govern that determination under the New York labor law.” Wolman v.

  Catholic Health Sys. Of Long Island, Inc., No. 10-cv-1326, 2013 WL 1335748, at *2

  (E.D.N.Y. Mar. 29, 2013) (internal quotations and citations omitted). Indeed, “[t]o

  determine whether an individual is an ‘employer’ under both statutes, courts in this

  circuit consider the ‘economic reality’ of the employer-employee relationship.”

  Serrano v. I. Hardware Distributors, Inc., No. 14-cv-2488, 2016 WL 1441469, at *2

  (S.D.N.Y. Apr. 7, 2016) (internal citation omitted).

        For the reasons discussed above with respect to an employer-employee

  relationship under the FLSA, the allegations in the default judgment submissions,

  specifically Plaintiff’s affidavit, are sufficient to establish the necessary employment

  relationship and impose liability on Defendants under the NYLL. See Santillan, 822

  F. Supp. at 293 (noting that the NYLL provisions are “substantially similar to the

  federal scheme” such that its analysis of federal law would apply equally to claims

  brought under the FLSA and New York law) (internal quotations and citations

  omitted). Accordingly, and because there is no interstate commerce or minimum

  sales volume requirement under the NYLL, the Court recommends that Salamanca’s

  motion for default judgment as to the Individual Defendants’ liability under the

  NYLL be granted.

     B. Damages

        Once liability is established, the court must ascertain damages with

  “reasonable certainty.” Hosking v. New World Mortg., Inc., 570 Fed. App’x 28, 31 (2d

  Cir. 2014). To prove damages, the plaintiff need only show that the “compensation




                                            13
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 14 of 22 PageID #: 155




  sought relate[s] to the damages that naturally flow from the injuries pleaded.”

  Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 159 (2d Cir.

  1992).     An evidentiary hearing is not required so long as there is a basis,

  demonstrated through detailed affidavits and other documentary evidence, for the

  damages awarded. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

  Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997).

           Here, Plaintiff seeks damages in the amount of $304,912.00, plus interest and

  attorney’s fees, inclusive of $147,456.00 in unpaid overtime wages, liquidated

  damages in the amount of $147,456.00, and statutory penalties in the amount of

  $10,000.00 for violations of notice and wage statement requirements under the

  NYLL. See Pl. Mem. at 9; Proposed Default Judgment Order, DE [20-8].

           Under the NYLL, “an employer is required to maintain records of the wages,

  hours, and persons employed by him.” Lu Nan Fan v. Jenny & Richard's Inc., 2019

  WL 1549033, at *9 (E.D.N.Y. Feb. 22, 2019) (internal quotations and citation

  omitted), report and recommendation adopted, 2019 WL 1547256 (E.D.N.Y. Apr. 9,

  2019). Where, as here, defaulting defendants fail to produce the requisite records, a

  plaintiff's sworn declaration “containing information as to hours worked and rates of

  pay based on estimation and recollection, even if the information provided is general

  and not detailed, is considered a sufficient basis for the determination of damages in

  this context.” Nikolaeva v. Home Attendant Servs. of Hyde Park, 2017 WL 3491964,

  at *3 (E.D.N.Y. July 19, 2017) (internal quotations and citation omitted), report and

  recommendation adopted, 2017 WL 3493136 (E.D.N.Y. Aug. 14, 2017); see also




                                             14
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 15 of 22 PageID #: 156




  Herrera v. Tri-State Kitchen and Bath, Inc., 2015 WL 1529653, at *8 (E.D.N.Y. Mar.

  31, 2015). “Nevertheless, the Court must ensure that plaintiff's approximations and

  estimates are reasonable and appropriate.” Lu Nan Fan, 2019 WL 1549033, at *9.

        Plaintiff submitted an affidavit describing his approximate dates of

  employment, along with his average hours and wages per week. Salamanca Aff. ¶¶

  10-16. Salamanca’s attorney’s affirmation attaches as an exhibit a table of damage

  calculations. See Avshalumov Aff. ¶ 24; Labor Law Calculations, DE [20-7].

  Considering   Defendants’   default,   Plaintiff's   evidence   on   damages   stands

  uncontroverted, and therefore he has provided a sufficient basis to determine

  damages as to his NYLL claims.

           1. Unpaid Overtime Compensation

        Overtime compensation under the NYLL is 1.5 times the regular rate of pay

  for each hour worked in excess of 40 hours per week. See N.Y. Comp. Codes R. &

  Regs. tit. 12, § 146-1.4; see also Nakahata v. New York-Presbyterian Healthcare Sys.,

  Inc., 723 F.3d 192, 200 (2d Cir. 2013) (noting that the NYLL adopts the FLSA's

  definition of overtime into the NYLL). “An employee's appropriate overtime rate is

  calculated by multiplying an employee's regular hourly rate (or the minimum wage

  rate, if his regular hourly rate falls below the minimum wage) by one and one-half.”

  Baizan Guerrero v. 79th Street Gourmet & Deli, Inc., No. 18CV04761ARRST, 2019

  WL 4889591, at *8 (E.D.N.Y. Sept. 10, 2019), report and recommendation adopted,

  No. 18CV04761ARRST, 2019 WL 4887914 (E.D.N.Y. Oct. 3, 2019) (internal

  quotations and citation omitted).




                                           15
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 16 of 22 PageID #: 157




        Here, Plaintiff sufficiently alleges that Defendants did not pay him overtime

  compensation on his regular wage of $27.00 per hour for 32 hours of overtime worked

  each week between June 2016 and November 2016, and again from April 2017

  through December 2017. See Labor Law Calculations. Plaintiff alleges that he

  worked approximately 72 hours total per week in both periods, and therefore 32 hours

  of overtime above 40 hours each week. See id. For those two periods, because

  Plaintiff should have been paid $40.50 per overtime hour ($27.00 × 1.5) for each hour

  worked in excess of 40 hours, and because he worked 32 hours of overtime for 56

  weeks (totaling 1,792 hours), Plaintiff is entitled to $72,576.00 ($40.50 × 1,792 hours)

  in overtime compensation.      Next, from January 2018 through December 2018,

  Plaintiff’s regular wage increased to $30.00 per hour, and he should have been paid

  $45.00 ($30.00 × 1.5) for each hour worked in excess of 40 hours. See id. Therefore,

  after working 32 hours of overtime for 52 weeks (totaling 1,664 hours), he is entitled

  to $74,880.00 ($45.00 × 1,664 hours) in overtime compensation for this period.

  Combining these two amounts, the Court respectfully recommends that Plaintiff be

  awarded a total of $147,456.00 in unpaid overtime wages.

            2. Liquidated Damages

        The NYLL allows for liquidated damages awards equaling 100 percent of the

  wages due. See N.Y. Lab. Law § 663(1). A court may decline to award liquidated

  damages, however, if “the employer proves a good faith basis to believe that its

  underpayment of wages was in compliance with the law.” N.Y. Lab. Law § 663(1); see

  also Santana v. Latino Express Restaurants, Inc., 198 F. Supp. 3d 285, 293 (S.D.N.Y.




                                            16
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 17 of 22 PageID #: 158




  2016) (“[A] November 24, 2009 amendment changed the NYLL liquidated damages

  provision to resemble that of the FLSA, which requires only an absence of good faith

  on the part of the employer, shifting the burden to the employer to prove that he acted

  in good faith.”).

         Here, Defendants, having defaulted, have failed to make a showing of good

  faith, rendering liquidated damages appropriate. See, e.g., Lu Nan Fan, 2019 WL

  1549033, at *11. Therefore, Plaintiff is entitled to 100 percent of his damages for

  overtime wages ($147,456.00) under the NYLL. Accordingly, the Court respectfully

  recommends that Plaintiff be awarded $147,456.00 in liquidated damages.

            3. Statutory Damages Under the Wage Theft Prevention Act

         Section 195(1)(a) of the NYLL requires employers to provide employees at the

  time of hiring with a wage notice containing, among other things, the rate of pay, the

  basis thereof, and the pay schedule. After February 27, 2015, violations of section

  195(1) carry damages of $50 per workday, up to a maximum of $5,000. See N.Y. Lab.

  Law § 198(1-b). Further, section 195(3) of the NYLL requires employers to furnish

  employees with “a statement with every payment of wages, listing information about

  the rate and basis of pay, any allowances and deductions, and the employer's identity

  and contact details.” Rojas v. Splendor Landscape Designs Ltd., 268 F. Supp. 3d 405,

  412 (E.D.N.Y. 2017) (internal quotations and citation omitted). After February 27,

  2015, violations of section 195(3) carry damages of $250 per workday, up to a

  maximum of $5,000. See N.Y. Lab. Law § 198(1-d).




                                            17
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 18 of 22 PageID #: 159




           Here, Plaintiff alleges that he never received a wage notice or wage statements

  from Defendants at any point during his employment. Compl. ¶¶ 61-66. Because

  Plaintiff worked without a wage notice for more than 100 days and without a wage

  statement for more than 20 days, and these violations occurred after February 27,

  2015, the Court respectfully recommends that Plaintiff be awarded the maximum

  statutory damages of $5,000 under NYLL section 195(1) and $5,000 under section

  195(3), for a total of $10,000. See, e.g., Sarmiento Perez v. Comhar Grp. LLC, No. 19-

  CV-0964 (FB) (JO), 2020 WL 1364908, at *6 (E.D.N.Y. Mar. 6, 2020), report and

  recommendation adopted, No. 19-CV-964 (FB) (JO), 2020 WL 1332200 (E.D.N.Y. Mar.

  23, 2020); Jianmin Jin v. Shanghai Original, Inc., 2019 WL 3244187, at *5 (E.D.N.Y.

  July 19, 2019).

              4. Prejudgment Interest

           The NYLL provides for prejudgment interest at an interest rate of nine percent

  per annum in addition to liquidated damages. See N.Y. Lab. Law § 198(1-a); Espinoza

  v. Indus. Glass & Mirror Inc., 2016 WL 7650592, at *6 (E.D.N.Y. Nov. 30, 2016),

  report and recommendation adopted, 2017 WL 65828 (E.D.N.Y. Jan. 5, 2017); Fermin

  v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48 (E.D.N.Y. 2015) (“[T]he

  NYLL permits the award of both liquidated damages and pre-judgment interest.”).

  Courts have discretion in determining a reasonable date from which to award

  prejudgment interest, such as “the earliest ascertainable date the cause of action

  existed,” or a reasonable intermediate date if damages were incurred at various

  times.     Santillan, 822 F. Supp. 2d at 298 (quoting N.Y. C.P.L.R. § 5001(b)).




                                              18
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 19 of 22 PageID #: 160




  Accordingly, the Court recommends calculating prejudgment interest from the

  midpoint of each of the three periods and adding the totals to arrive at the full

  prejudgment interest amount.

         Plaintiff first worked for Defendants from June through November 2016. See

  Labor Law Calculations. The midpoint date for this period is approximately August

  31, 2016. Next, Defendants employed Salamanca from April through December 2017.

  The midpoint date for this second period is approximately August 16, 2017. Finally,

  Plaintiff returned to work for Defendants from January through December 2018. See

  id.   The midpoint date for Salamanca’s last period of work for Defendants is

  approximately July 1, 2018. The total compensatory damages for unpaid overtime

  wages due under the NYLL for the three periods is $147,456.00, as discussed above.

         The Court calculates pre-judgment interest on this amount at a rate of nine

  percent per year to be $29,851.56. 4              As the unpaid overtime wages remain

  outstanding, daily interest shall continue to accrue at the rate of $36.36 per day for

  each day until judgment is entered.

         Accordingly, the Court recommends that pre-judgment interest amounting to

  $29,851.56 be awarded to Plaintiff, with interest accruing at a daily rate of $36.36

  until judgment is entered.




  4 The Court reaches this figure by taking the number of days between the start and mid-point dates
  for each of the three time periods, and multiplying the number of days by the daily interest rate of
  $36.36 ($147,456.00 [principal loan amount] x 0.09 [yearly interest] = $13,271.04 [yearly interest] /
  365 days = $36.36 per day interest). Accordingly, the total prejudgment interest for the first time
  period amounts to $6,617.52 (182 days x $36.36); the total for the second time period equals $9,962.64
  (274 days x $36.36); and the total prejudgment interest for the third time period is $13,271.40 (365
  days x $36.36). The sum of these three figures equals $29,851.56.


                                                   19
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 20 of 22 PageID #: 161




            5. Post-judgment Interest

         Under 28 U.S.C. § 1961(a), “[i]nterest shall be allowed on any money judgment

  in a civil case recovered in a district court . . . calculated from the date of the entry of

  the judgment, at a rate equal to the weekly average 1-year constant maturity

  Treasury yield . . . for the calendar week preceding the date of the judgment.” An

  award of post-judgment interest at the statutorily prescribed rate is mandatory. See

  Schipani v. McLeod, 541 F.3d 158, 165 (2d Cir. 2008).             The one-year constant

  maturity Treasury yield for the week beginning July 6, 2021 is .07.                     See

  https://www.federalreserve.gov/releases/h15/.      Accordingly, the Court respectfully

  recommends that Plaintiff be awarded post-judgment interest, to be calculated from

  the date the Clerk of Court enters judgment, until the date the judgment is paid.

            6. Attorney’s Fees

         Plaintiff is entitled to recover reasonable attorney's fees and costs under the

  NYLL. See N.Y. Lab. Law § 663(1). “The party seeking reimbursement of attorney's

  fees bears the burden of proving the reasonableness and the necessity of the hours

  spent and rates charged.”          Martinez v. New 168 Supermarket LLC, No.

  19CV4526CBASMG, 2020 WL 5260579, at *7 (E.D.N.Y. Aug. 19, 2020), report and

  recommendation adopted, No. 19CV4526CBASMG, 2020 WL 5259056 (E.D.N.Y.

  Sept. 3, 2020) (internal quotations and citations omitted). Courts in the Second

  Circuit require that a fee application be supported by “contemporaneous time records”

  that “specify, for each attorney, the date, the hours expended, and the nature of the

  work done.” See id. “Failure to do so results in denial of the motion for fees.” Riordan




                                              20
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 21 of 22 PageID #: 162




  v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 53 (2d Cir. 1992); see also Scott v. City

  of New York, 626 F.3d 130, 133–34 (2d Cir. 2010).          District courts have broad

  discretion in determining the reasonableness of an attorney's requested fees. See

  Chocolatl v. Rendezvous Cafe, Inc., 2019 WL 5694104, at *14 (E.D.N.Y. Aug. 16,

  2019), report and recommendation adopted, 2020 WL 1270891 (E.D.N.Y. Mar. 17,

  2020).

           Here, Plaintiff provides no records as to attorney time worked in any of his

  motion papers or supporting affidavits.         Accordingly, the Court respectfully

  recommends that Plaintiff’s request for attorney’s fees be denied.

  IV. CONCLUSION

           For the reasons set forth above, the Court respectfully recommends that

  Plaintiff’s motion for default judgment against the Individual Defendants be granted

  in part and denied in part, and that Plaintiff be awarded $334,763.56 in damages,

  inclusive of unpaid overtime wages, liquidated damages, statutory penalties and pre-

  judgment interest.

  V. OBJECTIONS

           A copy of this Report and Recommendation is being served on Plaintiff by

  electronic filing on the date below. Plaintiff is directed to serve a copy of it on

  Defendants via first-class mail and file proof of service by ECF within three days of

  the date below. Any objections to this Report and Recommendation must be filed

  with the Clerk of the Court within fourteen days. See 28 U.S.C. §636(b)(1); Fed. R.

  Civ. P. 72; Fed. R. Civ. P. 6(a) and 6(d). Failure to file objections within this period




                                            21
Case 2:19-cv-01335-WFK-SIL Document 22 Filed 07/15/21 Page 22 of 22 PageID #: 163




  waives the right to appeal the District Court’s Order. See Ferrer v. Woliver, No. 05-

  3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d

  900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

  Dated:        Central Islip, New York
                July 15, 2021
                                                /s/ Steven I. Locke
                                                STEVEN I. LOCKE
                                                United States Magistrate Judge




                                           22
